NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



NELSON CINTRON,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1517
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 1, 2019.

Appeal from the Circuit Court for Pinellas
County; Philip Federico, Judge.

Howard L. Dimmig, II, Public Defender,
and Warren A. Zimmerman, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Susan D. Dunlevy
and Jonathan S. Tannen, Assistant
Attorneys General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and ATKINSON, JJ., Concur.